                        2:20-cv-02020-CSB-EIL # 33          Page 1 of 1
                                                                                                     E-FILED
                                                                     Monday, 08 March, 2021 05:09:05 PM
                                                                           Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
DENISE MOORE,                             )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 20-CV-2020
                                          )
MENTOR WORLDWIDE, LLC, et al.,            )
                                          )
                  Defendants.             )

                                            ORDER

       A Report and Recommendation (#32) was filed by the Magistrate Judge in the above cause

on February 18, 2021. More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made.            See 28 U.S.C. § 636(b)(1).        The

Recommendation of the Magistrate Judge is, therefore, accepted by the court. See Video Views,

Inc. v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

       (1) The Report and Recommendation (#32) is accepted by this court.

       (2) Plaintiff’s case is DISMISSED for lack of prosecution pursuant to Federal Rule of Civil

Procedure 41(b).

       (3) This case is terminated.

                             ENTERED this 8th day of March, 2021.

                                       s/ COLIN S. BRUCE
                                      U.S. DISTRICT JUDGE
